DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/5/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive as to the rejections over Nakamura (JP 2016/130364) in view of Hardy (US 2016/0168662) and Nakamura in view of Nishiyama (US 2012/0282480). These rejections have been withdrawn.
The rejection over Nakamura is maintained. That Nakamura has a different reason for including B than Applicant does not overcome the prima facie case of obviousness based upon overlapping ranges. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The rejection over Nakamura in view of Chiba (US 2004/0033158) is maintained. Applicant’s arguments traversing this rejection are not persuasive. The alloy of Chiba encompasses Co as a main component (see ¶ 12). Applicant’s argument relies upon specific examples given in Chiba. However, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123. The broad teachings of Chiba, not any specific example, were relied upon to reject the claimed invention. This argument is therefore not persuasive.
Further, upon further search and consideration, new grounds of rejection are entered over Gindorf et al. (US 2019/0003017).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2016/130364).
Regarding claims 1 and 16, Nakamura teaches a metal powder for powder metallurgy (¶ 11) and a sintered body made from the metal powder (¶ 12). The alloy composition of this metal powder and, by corollary, the sintered body is as follows, compared to the claimed powder:

Claims 1 and 16
Nakamura
Co
Balance
Balance (¶ 11)
Cr
27%-30%
16%-35%, pref. 28%-33% (¶ 39)
Ni
5%-15%
0.02%-37% (¶ 118)
Fe
0.5%-2%
0.03%-5% (¶ 117)
W
4%-10%
2%-16% (¶ 122)
Si
0.3%-1.5%
0.3%-2.0%, pref. 0.6%-0.9% (¶ 44)
C
0.05%-0.8%
0.05%-0.7% (¶¶ 75-76)
Zr
0.01%-0.5%
0.01%-0.5% (¶¶ 85-89)
Nb
0.01%-0.5%
0.01%-0.5% (¶¶ 85-89)
O
≤0.8%
0.03%-0.8% (¶ 126)
S
≤0.3%
0.01%-0.3% (¶ 123)
B
0.006%-0.01%
≤0.1% (in combination with Se, Te and Pd, ¶ 124)


Nakamura thus teaches an alloy composition which overlaps the claimed ranges, creating a prima facie case of obviousness with respect to the composition as claimed. See MPEP 2144.05 I. It is noted that Nakamura teaches the presence of other elements such as Mo and N; however, these are optional and therefore are not necessarily present (see ¶¶ 40, 62, 124, 125).
Regarding claim 3, Nakamura teaches a ratio X1/X2 of 0.3 to 3 for elements such as Zr and Nb (¶ 93).
Regarding claim 4, Nakamura teaches a sum of the elements such as Zr and Nb is 0.05% to 0.6% (¶ 105).
Regarding claim 5, Nakamura teaches an average particle diameter of 0.5 to 30 microns (¶ 132).
Regarding claims 6, 8, 9 and 10, Nakamura teaches including a binder for binding the metal powder (¶ 20).
Regarding claims 11, 13, 14 and 15, Nakamura teaches a granulated powder of the metal powder (¶ 21).
Regarding claim 17, the sintered body of Nakamura is substantially similar to the claimed composition and therefore must also share heat resistance properties, absent objective evidence to the contrary. See MPEP 2112. Nakamura also teaches inclusion of W improves heat resistance (¶ 122).
Regarding claim 18, Nakamura teaches the sintered body may be a part for a turbocharger, turbine, etc. (¶¶ 226-227).
Claims 1, 3-6, 8-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2016/130364) in view of Chiba et al. (US 2004/0033158).
Regarding claims 1 and 16, Nakamura teaches a metal powder for powder metallurgy (¶ 11) and a sintered body made from the metal powder (¶ 12). The alloy composition of this metal powder and, by corollary, the sintered body is as follows, compared to the claimed powder:

Claims 1 and 16
Nakamura
Co
Balance
Balance (¶ 11)
Cr
27%-30%
16%-35%, pref. 28%-33% (¶ 39)
Ni
5%-15%
0.02%-37% (¶ 118)
Fe
0.5%-2%
0.03%-5% (¶ 117)
W
4%-10%
2%-16% (¶ 122)
Si
0.3%-1.5%
0.3%-2.0%, pref. 0.6%-0.9% (¶ 44)
C
0.05%-0.8%
0.05%-0.7% (¶¶ 75-76)
Zr
0.01%-0.5%
0.01%-0.5% (¶¶ 85-89)
Nb
0.01%-0.5%
0.01%-0.5% (¶¶ 85-89)
O
≤0.8%
0.03%-0.8% (¶ 126)
S
≤0.3%
0.01%-0.3% (¶ 123)
B
0.006%-0.01%
≤0.1% (in combination with Se, Te and Pd, ¶ 124)


Nakamura thus teaches an alloy composition which overlaps the claimed ranges, creating a prima facie case of obviousness with respect to the composition as claimed. See MPEP 2144.05 I. It is noted that Nakamura teaches the presence of other elements such as Mo and N; however, these are optional and therefore are not necessarily present (see ¶¶ 40, 62, 124, 125). With respect to B, while Nakamura discloses that B, Se, Te and Pd together are preferably less than 0.1% by mass in total (¶ 124), Nakamura does not teach the exact range as claimed or a range specifically for B.
Chiba teaches a Co-based alloy (¶ 2). Chiba teaches adding B to this alloy in amounts ranging from preferably 0.001% to 0.010% (¶ 43). The range taught by Chiba overlaps with the claimed range. See MPEP 2144.05 I. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add B as suggested by Chiba because the addition of B improves the hot workability and strengthens the grain boundary of the Co alloy (¶ 43).
Regarding claim 3, Nakamura teaches a ratio X1/X2 of 0.3 to 3 for elements such as Zr and Nb (¶ 93).
Regarding claim 4, Nakamura teaches a sum of the elements such as Zr and Nb is 0.05% to 0.6% (¶ 105).
Regarding claim 5, Nakamura teaches an average particle diameter of 0.5 to 30 microns (¶ 132).
Regarding claims 6, 8, 9 and 10, Nakamura teaches including a binder for binding the metal powder (¶ 20).
Regarding claims 11, 13, 14 and 15, Nakamura teaches a granulated powder of the metal powder (¶ 21).
Regarding claim 17, the sintered body of Nakamura is substantially similar to the claimed composition and therefore must also share heat resistance properties, absent objective evidence to the contrary. See MPEP 2112. Nakamura also teaches inclusion of W improves heat resistance (¶ 122).
Regarding claim 18, Nakamura teaches the sintered body may be a part for a turbocharger, turbine, etc. (¶¶ 226-227).
Claims 1, 3-6, 8-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2016/130364) in view of Gindorf et al. (US 2019/0003017).
Regarding claims 1 and 16, Nakamura teaches a metal powder for powder metallurgy (¶ 11) and a sintered body made from the metal powder (¶ 12). The alloy composition of this metal powder and, by corollary, the sintered body is as follows, compared to the claimed powder:

Claims 1 and 16
Nakamura
Co
Balance
Balance (¶ 11)
Cr
27%-30%
16%-35%, pref. 28%-33% (¶ 39)
Ni
5%-15%
0.02%-37% (¶ 118)

0.5%-2%
0.03%-5% (¶ 117)
W
4%-10%
2%-16% (¶ 122)
Si
0.3%-1.5%
0.3%-2.0%, pref. 0.6%-0.9% (¶ 44)
C
0.05%-0.8%
0.05%-0.7% (¶¶ 75-76)
Zr
0.01%-0.5%
0.01%-0.5% (¶¶ 85-89)
Nb
0.01%-0.5%
0.01%-0.5% (¶¶ 85-89)
O
≤0.8%
0.03%-0.8% (¶ 126)
S
≤0.3%
0.01%-0.3% (¶ 123)
B
0.006%-0.01%
≤0.1% (in combination with Se, Te and Pd, ¶ 124)


Nakamura thus teaches an alloy composition which overlaps the claimed ranges, creating a prima facie case of obviousness with respect to the composition as claimed. See MPEP 2144.05 I. It is noted that Nakamura teaches the presence of other elements such as Mo and N; however, these are optional and therefore are not necessarily present (see ¶¶ 40, 62, 124, 125). With respect to B, while Nakamura discloses that B, Se, Te and Pd together are preferably less than 0.1% by mass in total (¶ 124), Nakamura does not teach the exact range as claimed or a range specifically for B.
Gindorf teaches a Co-based alloy powder (¶ 2). Gindorf teaches adding B to this alloy in amounts ranging from 0.005%-0.015% (¶ 7). The range taught by Gindorf overlaps with the claimed range. See MPEP 2144.05 I. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add B as suggested by Gindorf because this amount of B strengthens the grain boundary of the Co alloy (¶ 20).
Regarding claim 3, Nakamura teaches a ratio X1/X2 of 0.3 to 3 for elements such as Zr and Nb (¶ 93).
Regarding claim 4, Nakamura teaches a sum of the elements such as Zr and Nb is 0.05% to 0.6% (¶ 105).
Regarding claim 5, Nakamura teaches an average particle diameter of 0.5 to 30 microns (¶ 132).
Regarding claims 6, 8, 9 and 10, Nakamura teaches including a binder for binding the metal powder (¶ 20).
Regarding claims 11, 13, 14 and 15, Nakamura teaches a granulated powder of the metal powder (¶ 21).
Regarding claim 17, the sintered body of Nakamura is substantially similar to the claimed composition and therefore must also share heat resistance properties, absent objective evidence to the contrary. See MPEP 2112. Nakamura also teaches inclusion of W improves heat resistance (¶ 122).
Regarding claim 18, Nakamura teaches the sintered body may be a part for a turbocharger, turbine, etc. (¶¶ 226-227).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAOBEI WANG/Primary Examiner, Art Unit 1784